Exhibit 10.2
Separation and Release Agreement
     This Separation and Release Agreement (this “Agreement”) is made effective
as of the 22nd day of October, 2008 (the “Agreement Date”), by and between First
Industrial Realty Trust, Inc., a Maryland corporation (the “Company”), and
Michael W. Brennan (the “Executive”).
     Whereas, Executive currently serves as the President and Chief Executive
Officer of the Company pursuant to an employment agreement by and between the
Company and Executive dated June 21, 2005 (the “Employment Agreement);
     Whereas, Executive has advised the Company of his intention to resign all
positions with the Company effective as of the close of business on the
Agreement Date on the condition that the Company treats Executive’s separation
as a “Termination by the Company Without Cause” as provided for under
Section 4.7 of the Employment Agreement, and the Company’s Board of Directors
has accepted such resignation; and
     Whereas, the Company and Executive acknowledge and agree that all of the
Executive’s approximately 84,874 restricted stock awards vested as of the
Agreement Date, per the terms of the applicable award agreements.
     Now, therefore, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
     Section 1. Termination of Employment and Employment Agreement. Except as
otherwise specifically set forth herein, the Employment Agreement and
Executive’s employment with the Company shall terminate effective as of the
close of business on the Agreement Date. Executive acknowledges that he has
resigned from any and all officerships, directorships, committee memberships and
all other elected or appointed positions, of any nature, that Executive held
immediately prior to the Agreement Date with the Company and/or any of its
affiliates, all effective as of the close of business on the Agreement Date.
     Section 2. Severance Payments. In consideration for the promises made in
this Agreement, the Company agrees to pay, or provide to, Executive the
following (collectively, the "Severance Benefits”):
          (a) Within five (5) days of the Effective Date (as defined in
Section 9), a single lump sum in an amount equal to $4,641,206.
          (b) The Company shall continue, for Executive and his family, health
insurance coverage, so as to provide a scope of coverage comparable to that
which was in effect as of the Agreement Date, for a period of two (2) years
following the Agreement Date or, if earlier, until such time as substitute
health insurance coverage with comparable benefits is available to Executive at
a cost comparable to that borne by Executive under the Company’s policy, by
virtue of other employment or family members’ insurance benefits secured or made
available after termination. Executive shall be obligated to inform the Company
of any such

 



--------------------------------------------------------------------------------



 



comparable coverage within five (5) business days of becoming covered by such
comparable coverage.
          (c) Within five (5) days of the Effective Date, the Company shall
reimburse Executive for any business expenses that are payable under the
Company’s normal expense reimbursement policies and practices that were incurred
by the Executive prior to the Agreement Date.
          (d) The parties acknowledge and agree that the Executive has been
(i) paid for all accrued but unpaid base salary through the Agreement Date, and
(ii) overpaid by the Company for all accrued but unused paid-vacation through
the Agreement Date, in the amount of $44,214.45 and that such amount has been
fully offset and accounted for in the amount set forth in subparagraph
(a) above.
          (e) Executive acknowledges and agrees that all payments made, and
benefits provided, pursuant to this Agreement shall be subject to all applicable
tax withholding and reporting requirements.
          (f) Executive acknowledges and agrees that all payments made, and
benefits provided, pursuant to this Agreement are in consideration for
Executive’s promises contained in this Agreement, and that such payments and
benefits under the terms of the Employment Agreement would not be payable absent
execution of this Agreement. Executive further acknowledges and agrees that the
payments and benefits described in this Agreement are conditioned upon the
execution and non-revocation of the Release described in Section 9. If Executive
revokes this Agreement on or before the Effective Date, no payment or benefit
described herein (except as provided in Section 2(c)) shall be due to Executive.
     Section 3. Code Section 409A. Executive represents that he has conferred
with counsel and has been advised, and believes in good faith, that the six
(6) month delay required for “specified employees” pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) does not apply to the
Severance Benefits because such payments do not constitute “deferred
compensation” within the meaning of Section 409A of the Code. Executive
acknowledges and agrees that he shall be solely responsible for any additional
taxes, penalty or interest that may be imposed by Section 409A of the Code on
any such payments and or benefits if any such tax, penalty or interest is
imposed by the Internal Revenue Service.
     Section 4. Termination of Benefits. Except as otherwise provided in this
Agreement, Executive’s continued participation in all compensation and other
benefit plans will cease as of the Agreement Date; provided that nothing
contained herein shall limit or otherwise impair Executive’s right to receive
pension, welfare or similar benefit payments which are vested as of the
Agreement Date under any applicable tax-qualified pension plan, welfare benefit
plan or other tax-qualified or non-qualified benefit plans, pursuant and subject
to the terms and conditions of the applicable plan.
     Section 5. Equity Awards. All outstanding equity incentive awards held by
Executive shall be governed by the applicable plan document and/or applicable
grant agreement.

2



--------------------------------------------------------------------------------



 



With respect to such awards, the Executive’s termination of employment shall be
treated as an involuntary termination by the Company without cause thereunder.
     Section 6. Confidentiality. Executive acknowledges that, during the course
of his employment, he has produced, received and had access to, various
materials, records, data, trade secrets and information not generally available
to the public, specifically including any information concerning prospects,
customers and clients of the Company, brokerage relationships of the Company,
capital and financial sources of the Company, information management technology
developed by or for the Company, and projects in the Pipeline, as defined below
(collectively, "Confidential Information”) regarding the Company and its
subsidiaries and affiliates. Accordingly, for the one (1) year period
immediately subsequent to the Agreement Date, Executive shall hold in confidence
and shall not directly or indirectly for his own benefit or for the benefit of
any other person or entity, for economic gain or otherwise, disclose, use, copy
or make lists of any such Confidential Information, except to the extent that
(a) such information is or thereafter becomes lawfully available from public
sources; or (b) such disclosure is authorized in writing by the Company; or
(c) such disclosure is determined by court order or official governmental ruling
to be required by law or by any competent administrative agency or judicial
authority. All records, files, documents, computer diskettes, computer programs
and other computer-generated material, as well as all other materials or copies
thereof relating to the Company’s business, which Executive prepared or used,
shall be and remain the sole property of the Company and shall be promptly
returned to the Company prior to the Effective Date.
     Section 7. Restrictive Covenants.
          (a) Executive hereby agrees, except with the express prior written
discretionary consent of the Company, that for a period of one (1) year after
the Agreement Date (the “Restrictive Period”), he will not directly or
indirectly in any manner compete with the business of the Company, including,
but not by way of limitation, by directly or indirectly owning, managing,
operating, controlling, financing, or by directly or indirectly serving as an
employee, officer or director of or consultant to, any of the following:
               (i) Any company listed (during the year immediately preceding the
Agreement Date) as an industrial or mixed office/industrial (but not pure
office) REIT or Real Estate Operating Company as provided in the NAREIT Chart
Book, dated January 2008 (a “Peer Group Member”);
               (ii) Any person, firm, partnership, corporation, trust or other
entity (including, but not limited to, Peer Group Members), public or private,
which, as a material component of its business (other than for its own use as an
owner or user), invests in industrial warehouse facilities and properties
similar to the Company’s investments and holdings: (A) in any geographic market
or territory in which the Company owns properties or has an office either as of
the Agreement Date; or (B) in any market in which an acquisition or other
investment by the Company or any affiliate of the Company is pending or
contemplated as of the Agreement Date, whether or not embodied in any
formalized, written legal document.

3



--------------------------------------------------------------------------------



 



          (b) In addition, during the Restrictive Period, Executive shall not
act as a principal, investor or broker/intermediary, or serve as an employee,
officer, advisor or consultant, to any person or entity, public or private, in
connection with or concerning any investment opportunity of the Company that is
in the Pipeline or as to any customer or prospect of Company as of the Agreement
Date. Within ten (10) business days after the Agreement Date, the Company shall
deliver to Executive a written statement of the investment opportunities in the
Pipeline as of the Agreement Date (the “Pipeline Statement”) (as reflected on
Exhibit A to this Agreement) and a list of the deal opportunities and the actual
and prospective entities with whom the Company proposes to pursue such deal
opportunities from time to time (the “Customer List”) (as reflected on Exhibit B
to this Agreement), and Executive shall then review the Pipeline Statement and
the Customer List for accuracy and completeness, to the best of his knowledge,
and advise the Company of any corrections required to the Pipeline Statement and
the Customer List. Executive’s receipt of any Severance Benefits shall be
conditioned on his either acknowledging, in writing, the accuracy and
completeness of the Pipeline Statement and the Customer List, or advising the
Company, in writing, of any corrections or revisions required to the Pipeline
Statement and the Customer List in order to make them accurate and complete, to
the best of Executive’s knowledge. The restrictions concerning each and every
individual investment opportunity in the Pipeline shall continue until the first
to occur of (i) expiration of the Restrictive Period; or (ii) Executive’s
receipt from the Company of written notice that the Company has abandoned such
investment opportunity, such notice not to affect the restrictions on all other
investment opportunities contained in the Pipeline Statement during the
remainder of the Restrictive Period. For purposes of this Agreement, investment
opportunity shall be considered in the “Pipeline” if, as of the Agreement Date,
the investment opportunity is pending (for example, is the subject of a letter
of intent) or proposed (for example, has been presented to, or been bid on by,
the Company in writing or otherwise) or under consideration by the Company,
whether at the Management Committee, IC, staff level(s) or otherwise, and
relates to any of the following potential forms of transaction: (r) an
acquisition for cash; (s) an UPREIT transaction; (t) a transaction under the
Company’s so-called “First Exchange” program; (u) a development project or
venture; (v) a joint venture partnership or other cooperative relationship,
whether through a DOWNREIT relationship or otherwise; (w) an “Opportunity Fund”
or other private investment in or co-investment with the Company; (x) any debt
placement opportunity by or in Company; (y) any service or other fee-generating
opportunity by the Company; or (z) any other investment by the Company or an
affiliate of the Company, in or with any party or by any party in the Company or
an affiliate of the Company.
          (c) In addition to the covenants set forth above, and notwithstanding
anything to the contrary set forth in this Agreement, Executive hereby agrees,
except with the express prior written consent of the Company (which may be given
or withheld in the Company’s sole discretion), during and throughout the period
described in this Section 7(c), not to take any steps or engage in any acts that
have the purpose or effect of attempting to solicit or induce any employee of
the Company to terminate his employment with Company so as to become employed by
or otherwise render services to any entity with which Executive has any form of
business or economic relationship, or otherwise with any of the entities set
forth in Section 7(a)(i) or Section 7(a)(ii) above. The foregoing covenants and
agreements of Executive set forth in this Section 7(c) shall be in effect
throughout a period of two (2) years after the Agreement Date.

4



--------------------------------------------------------------------------------



 



          (d) The restrictions contained in Section 7(a) through Section 7(c)
above are collectively referred to as the “Restrictive Covenants.” If Executive
violates the Restrictive Covenants and the Company brings legal action for
injunctive or other relief, the Company shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenants. Accordingly, the Restrictive Covenants shall be
deemed to have the duration specified in Section 7(a) or, as applicable,
Section 7(c), computed from the date the relief is granted, but reduced by the
time between the period when the Restrictive Period began to run and the date of
the first violation of the Restrictive Covenants by Executive. In the event that
a successor of the Company assumes and agrees to perform this Agreement or
otherwise acquires the Company, the Restrictive Covenants shall continue to
apply only to the primary markets of the Company as they existed immediately
before such assumption or acquisition, and shall not apply to any of the
successor’s other offices or markets. The foregoing Restrictive Covenants shall
not prohibit Executive from owning, directly or indirectly, capital stock or
similar securities that are listed on a securities exchange and that do not
represent more than five percent (5%) of the outstanding capital stock of any
corporation.
          (e) Relief from Restrictive Covenants. In the event Executive shall
desire to engage in any activity that would violate the Restrictive Covenants,
but which he reasonably and in good faith believes would be immaterial to the
economic and proprietary interests of the Company or any of its affiliates, he
may, prior to (but not after) engaging in such activity, submit to the Company a
written request for relief from the Restrictive Covenants, which written request
shall set forth the scope of the proposed activity, the scope of the requested
relief and the basis upon which Executive believes such activity to be
immaterial to the interests of the Company. Within ten (10) business days after
receipt of Executive’s written request, and subject to the specific approval of
the Company, the Company shall advise Executive, in writing, as to whether the
requested relief shall be granted. The parties agree that such relief shall be
granted only if the Company reasonably determines that the reasonably
anticipated impact on the Company of the grant of such relief is in fact
immaterial to and fully compatible with the economic and proprietary interests
of the Company (and its separate regions, ventures, divisions, subsidiaries and
affiliates), it being specifically hereby understood and acknowledged by
Executive that a purportedly “minor” percentage impact on Company-wide revenues
or expenses of the Company shall not be deemed to be per se immaterial.
          (f) Remedies for Breach of Restrictive Covenant. Executive
acknowledges that the restrictions contained in Section 6 and Section 7 of this
Agreement are reasonable and necessary for the protection of the legitimate
proprietary business interests of the Company; that any violation of these
restrictions would cause substantial injury to the Company and such interests;
that the Company would not have entered into the Employment Agreement or this
Agreement with Executive without receiving the additional consideration offered
by Executive in binding himself to these restrictions; and that such
restrictions are a material inducement to the Company to enter into this
Agreement. In the event of any violation of these restrictions or statement of
intent by Executive to violate any of these restrictions, the Company shall
automatically be relieved of any and all further financial and other obligations
to Executive under this Agreement, in relation to the payment of a Severance
Benefits or otherwise, and shall be entitled to all rights, remedies or damages
available at law, in equity or otherwise under this Agreement; and, without
limitation, shall be entitled to temporary and preliminary injunctive relief,
granted by a court of competent jurisdiction, to prevent or restrain any such
violation by

5



--------------------------------------------------------------------------------



 



Executive and any and all persons directly or indirectly acting for or with him,
as the case may be, such injunctive relief to be available pending the outcome
of the arbitration process provided under Section 15 of this Agreement, which
arbitration process will entitle the arbitrator to determine that permanent
injunctive relief is to be granted to the Company, whereupon such relief shall
be granted by a court of competent jurisdiction, based on the determination of
the arbitrator.
          (g) The Restrictive Covenants and confidentiality obligations
contained in Section 6 and Section 7 of this Agreement hereby supersede and
restrictive covenants and confidentiality obligations contained in the
Employment Agreement, any Company policy or any other agreement between the
Company and Executive.
     Section 8. Indemnification/Cooperation.
          (a) Throughout all applicable limitation periods, the Company shall
continue to provide Executive (including his heirs, personal representatives,
executors and administrators) at the Company’s expense, with such directors’ and
officers’ liability insurance coverages at the same level the Company provides
for its current directors and officers, with respect to periods prior to and
including the Agreement Date.
          (b) In addition to the insurance coverage provided for in
Section 8(a), the Company shall defend, hold harmless and indemnify Executive to
the fullest extent permitted under applicable law, and subject to each of the
requirements, limitations and specifications set forth in the Articles of
Incorporation and Bylaws of the Company, against all documented, out-of-pocket
expenses and liabilities reasonably incurred by him in connection with or
arising out of, any action, suit or proceeding in which Executive may be
involved by reason of his having been an officer of the Company, such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.
          (c) In the event Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Company has agreed
to provide insurance coverage or indemnification under this Section 8, the
Company shall, to the full extent permitted under applicable law, and subject to
the each of the requirements, limitations and specifications set forth in the
Articles of Incorporation, Bylaws and other organizational documents of the
Company, advance all expenses (including the reasonable attorneys’ fees of the
attorneys reasonably selected by Company and reasonably approved by Executive
for the representation of Executive), judgments, fines and amounts paid in
settlement (collectively “Expenses”) incurred by Executive in connection with
the investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by the Company of a
written undertaking from Executive covenanting: (i) to reimburse the Company for
the amount of all of the Expenses actually paid by the Company to or on behalf
of Executive in the event it shall be ultimately determined, by the court or the
arbitrator, as applicable to the case, that Executive is not entitled to
indemnification by the Company for such Expenses; and (ii) to assign to the
Company all rights of Executive to insurance proceeds, under any policy of
directors’ and officers’ liability insurance or otherwise, to the extent of the
amount of the Expenses actually paid by the Company to or on behalf of
Executive.

6



--------------------------------------------------------------------------------



 



          (d) As long as there is no conflict between Executive’s legal
interests and those of the Company, Executive agrees that he shall, to the
extent reasonably requested in writing, cooperate with and serve in any capacity
requested by the Company in any investigation and/or threatened or pending
litigation (now or in the future) in which the Company is a party, and regarding
which Executive, by virtue of his employment with the Company, has knowledge or
information relevant to said investigation or litigation, including but not
limited to (i) meeting with representatives of the Company to prepare for
testimony and to provide truthful information regarding his knowledge,
(ii) acting as the Company’s representative, and (iii) providing, in any
jurisdiction in which the Company requests, truthful information or testimony
relevant to the investigation or litigation. The Company agrees to pay Executive
reasonable compensation and reimburse Executive for reasonable expenses incurred
in connection with such cooperation.
     Section 9. Mutual Release of Claims. The obligation of the Company to
provide Executive the Severance Benefits are contingent upon (i) Executive
executing and delivering to the Company a mutual release of claims in the form
attached to this Agreement as Exhibit C (the "Release”), with such execution and
delivery occurring during the twenty-one (21) day period beginning on the
Agreement Date, and (ii) Executive not revoking the Release during the
applicable seven (7)-day revocation period. For purposes of this Agreement,
“Effective Date” shall mean the eighth (8th) day following the execution and
delivery to the Company of the Release; provided that Executive has not before
such date revoked the Release.
     Section 10. Mutual Non-Disparagement and Employment References/Inquiries.
          (a) The Company and Executive agree that, at all times following the
signing of this Agreement, they shall not engage in any disparagement or
vilification of the other, and shall refrain from making any false, negative,
critical or otherwise disparaging statements, implied or expressed, concerning
the other, including, but not limited to, the management style, methods of doing
business, the quality of products and services, role in the community, treatment
of employees or the circumstances and events regarding Executive’s employment
separation. Executive acknowledges that the only persons whose statements may be
attributed to the Company for purposes of this Agreement not to make disparaging
statements shall be each member of the Board of Directors of the Company and
each of the Company’s senior executive officers. The parties further agree to do
nothing that would damage the other’s business reputation or good will.
     Section 11. Mutual No Admissions. The Company denies that it or any of its
employees or agents has taken any improper action against Executive, and
Executive agrees that this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its employees or agents.
Likewise, the Company agrees that this agreement shall not be admissible in any
proceeding as evidence of improper action by Executive.
     Section 12. Confidentiality. Executive and the Company agree to keep the
existence and the terms of this Agreement confidential, except for Executive’s
immediate family members or their legal or tax advisors in connection with
services related hereto and except as may be required by the federal securities
laws or other applicable law or in connection with the preparation of tax
returns.

7



--------------------------------------------------------------------------------



 



     Section 13. Mutual Non-Waiver. The Company’s waiver of a breach of this
Agreement by Executive shall not be construed or operate as a waiver of any
subsequent breach by Executive of the same or of any other provision of this
Agreement. In addition, the Executive’s waiver of a breach of this agreement by
the Company shall not be construed or operate as a waiver of any subsequent
breach by the Company of the same or any other provision of this Agreement.
     Section 14. Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of Illinois, without regard or reference to any principles of conflicts of
law of the State of Illinois or any other jurisdiction, except to the extent
that such internal laws are preempted by the laws of the United States.
     Section 15. Mediation and Arbitration. Except only as otherwise provided in
Section 7(f), each and every dispute, controversy and contested factual and
legal determination arising under or in connection with this Agreement or
Executive’s employment shall be committed to and be resolved exclusively through
the arbitration process, in an arbitration proceeding, conducted by a single
arbitrator sitting in Chicago, Illinois, in accordance with the rules of the
American Arbitration Association (the “AAA”) then in effect. If the Company or
Executive, as the case may be, contends that a breach or threatened breach of
this Agreement has occurred, or that a bona fide controversy exists hereunder,
the Company or Executive, as the case may be, may initiate the arbitration
process as described in this Section 15 by filing a Notice of Arbitration with
the AAA (after the thirty (30)-day mediation period described in the following
sentences) and delivering a copy of the same to the other party. Prior to filing
a Notice of Arbitration with the AAA, the party shall give the other party
thirty (30) days notice of intent to file such Notice of Arbitration. During
such thirty (30)-day period, the parties shall seek to mediate the dispute to
resolution, and if the dispute fails to be resolved within such period, the
party may file the Notice of Arbitration any time thereafter. Such Notice of
Arbitration shall request that the AAA submit to both Executive and the Company
a list of eleven (11) proposed arbitrators provided that no arbitrator shall be
related to or affiliated with either of the parties. The arbitrator shall be
selected by the parties from that list. No later than ten (10) days after the
list of proposed arbitrators is received by the parties, the parties, or their
respective representatives, shall meet at a mutually convenient location in
Chicago, Illinois, or telephonically. At that meeting, the party who sought
arbitration (and delivered the Notice of Arbitration) shall eliminate one
(1) proposed arbitrator and then the other party shall eliminate one
(1) proposed arbitrator. The parties shall continue to alternatively eliminate
names from the list of proposed arbitrators in this manner until each party has
eliminated five (5) proposed arbitrators. The remaining arbitrator shall be
promptly engaged by the parties to arbitrate the dispute. Each party shall
submit, in writing, the specific requested action or decision it wishes to take,
or make, with respect to the matter in dispute (“Proposed Solution”), and the
arbitrator shall be obligated to choose one (1) party’s specific Proposed
Solution, without being permitted to effectuate any compromise or “new”
position; provided, however, that the arbitrator shall be authorized to award
amounts not in dispute during the pendency of any dispute or controversy arising
under or in connection with this Agreement. The party whose Proposed Solution is
not selected shall bear the costs of all counsel, experts or other
representatives that are retained by both parties, together with all costs of
the arbitration proceeding, including, without limitation, the fees, costs and
expenses imposed or incurred by the arbitrator. If the arbitrator ultimately

8



--------------------------------------------------------------------------------



 



chooses Executive’s Proposed Solution, then the Company shall pay a per annum
rate of two percent (2%) in excess of the per annum rate publicly announced,
from time to time, by JPMorgan Chase & Co. as its “prime” or “base” or
“reference” rate of interest; provided, however, that if the interest rate set
forth herein exceeds the highest legally-permissible interest rate, then the
interest rate shall be reduced to the level of the highest legally permissible
interest rate, on the amount the arbitrator awards to Executive (exclusive of
attorneys’ fees and costs and expenses of the arbitration), such interest to be
calculated from the date the amount payable under Executive’s Proposed Solution
would have been paid under this Agreement, but for the dispute, through the date
payment (inclusive of interest) is made. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction, including, if applicable,
entry of a permanent injunction under such Section 7(f) of this Agreement.
Nothing contained in this Section 15 shall constrain any party’s right to
petition a court of competent jurisdiction for injunctive or interlocutory
relief pending the outcome of arbitration of any dispute or controversy arising
under this Agreement
     Section 16. Put Demand as to Released Securities. The Executive
acknowledges and agrees that he will not attempt to exercise any rights or
interests Executive may or may not have under Section 10.6 of the Employment
Agreement.
     Section 17. Excess Parachute Payment. If it is determined, in the opinion
of the Company’s independent accountants, in consultation, if necessary, with
the Company’s independent legal counsel, that any amount payable to the
Executive by the Company under this Agreement, or any other plan or agreement
under which the Executive participates or is a party, would constitute an
“Excess Parachute Payment” within the meaning of Section 280G of the Internal
Revenue of 1986, as amended (the “Code”), and would thereby be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then in such
event, the Company shall pay to the Executive a “grossing-up” amount equal to
the amount of such Excise Tax, plus all federal and state income or other taxes
with respect to the payment of the amount of such Excise Tax, including all such
taxes with respect to any such grossing-up amount. If, at a later date, the
Internal Revenue Service assesses a deficiency against the Executive for the
Excise Tax which is greater than that which was determined at the time such
amounts were paid, then the Company shall pay to the Executive the amount of
such unreimbursed Excise Tax, plus any interest, penalties and reasonable
professional fees or expenses incurred by the Executive as a result of such
assessment, including all such taxes with respect to any such additional amount.
The highest marginal tax rate applicable to individuals at the time of the
payment of such amounts will be used for purposes of determining the federal and
state income and other taxes with respect thereto. The Company shall withhold
from any amounts paid under this Agreement the amount of any Excise Tax or other
federal, state or local taxes then required to be withheld. Computations of the
amount of any grossing-up supplemental compensation paid under this Section
shall be conclusively made by the Company’s independent accountants, or other
independent accountants retained by the Compensation Committee, in consultation,
if necessary, with the Company’s (and/or the Compensation Committee’s)
independent legal counsel. The Company shall pay all accountant and legal
counsel fees and expenses arising as a result of this Section. If, after the
Executive receives any gross-up payments or other amount pursuant to this
Section, the Executive receives any refund with respect to the Excise Tax, the
Executive shall promptly pay the Company the amount of such refund within ten
(10) days of receipt by the Executive, on a grossed-up basis. If the Company
deems it necessary or advisable to contest or

9



--------------------------------------------------------------------------------



 



appeal any assessment, or determination made by the Internal Revenue Service
relating to the imposition of an Excise Tax as described herein (an “Excise Tax
Contest/Appeal”), the Executive covenants and agrees to reasonably cooperate
with the Company in connection with the Excise Tax Contest/Appeal; provided,
however, that the Company shall be responsible for all professional costs and
expenses incurred by the Executive in connection with such Excise Tax
Contest/Appeal.
     Section 18. Entire Agreement. This Agreement sets forth the entire
agreement of the parties with respect to the matters provided for herein, and
shall be final and binding as to all claims that have been or could have been
advanced on behalf of Executive pursuant to any claim arising out of or related
in any way to Executive’s employment with the Company and the termination of
that employment.
     Section 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Facsimile transmission of
any executed original document shall be deemed to be the same as the delivery of
the executed original.
     Section 20. Dispute Resolution. Each and every dispute, controversy and
contested factual and legal determination arising under or in connection with
this Agreement shall be committed to and be resolved in accordance with the
terms and conditions set forth in Section 15 of this Agreement.
     Section 21. Miscellaneous. The headings used in this Agreement are for
convenience only, shall not be deemed to constitute a part hereof, and shall not
be deemed to limit, characterize or in any way affect the construction or
enforcement of the provisions of this Agreement. Wherever from the context that
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and the pronouns stated in either the
masculine, feminine or the neuter gender shall include the masculine, feminine
and neuter, and the words “include,” “includes” and “including” shall mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation,” respectively. The subject matter and language of this
Agreement have been the subject of negotiations between the parties and their
respective counsel, and this Agreement has been jointly prepared by their
respective counsel. Accordingly, this Agreement shall not be construed against
either party on the basis that this Agreement was drafted by such party or its
counsel. This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs and personal representatives and the Company and
its successors, representatives and assigns.
(Signature page follows)

10



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed as of the dates
set forth below.

                  First Industrial Realty Trust, Inc.            
 
                /s/ W. Ed Tyler                          
By:
  W. Ed Tyler       Date:   November 26, 2008
Title:
  President and Chief Executive Officer            
 
                /s/ Michael W. Brennan                           Michael W.
Brennan       Date:   November 26, 2008

11



--------------------------------------------------------------------------------



 



EXHIBIT A
Section 7(b) — Pipeline Statement:
AVRO, LLC
Circuit City Stores Inc.
Pure Fishing, Inc.
Quad/Graphics Inc.
Rust-Oleum Corp.
Tricon Industries, Inc.
Uponor Corp.
Vi-Jon, Inc.
Affiliated Foods. Inc.
Arm & Hammer
BNSF Railway Co.
Cracker Barrel
Delphi Auto Systems, Corp.
DJ Orthopedics, Inc.
Greenheck Fan Corp.
Kuehne + Nagel International AG
Masimo Corp.
Penske Logistics LLC
Pick-Your-Part Auto Wrecking
The Goodyear Tire & Rubber Co.
TriMas Corp.
Union Pacific Corp.
Yellow Roadway Enterprise Services

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Section 7(b) — Customer List:
Abbott Laboratories
ACH LLC
ADESA Inc.
Advanced Lighting
Affiliated Foods Midwest
Alberto Culver
Alcoa
Aldi
Alexander Land Clearing Inc
Alexander Mobility
Amarr Co
AmberJack Ltd
Amcor Sunclipse
Amer Sports
American Bottling
American Leather/Palomino Capital
Archway Marketing Services
Arizona Tents and Events
Asset Acceptance
A-Tech Suburban Inc.
Atlas Cold Storage
Atronic of Americas (fee)
Auto Parts Inc
AVRO
Bard Access Systems
Beltmann Group, Inc.
Bright House Networks
Brooks Industries
Brylane
C&S Wholesale Grocers
CalSak
Cardinal Glass
Caterpillar Campus
Caterpillar Logistics
Caterpillar Logistics
Cenveo
Chicago Vendor Supply
Circuit City
Communications Concepts
Consolidated Plastics Co., Inc.
Contico
Continental General Tire
Coronado Paint Company
Costa Pasta
Courtland Homes
Covance Laboratories
Creative Technology Ltd
Cybex International
Dallas Semi-Conductor
DBL Logistics
Dennis Investments (WJ Dennis)
DMI Associates
DS Container
Dunkin’ Donuts
Educational Symposia
Electronic Boutique
Elliot’s Designs
Feed the Children
Filtrona
Finn Power
Firstar Fiber
Focus Products Group
Ford
Ford HVC
Former Bus. Owner
Fullman Romiss Court Partners
GE Lighting
Genco, Inc.
Georgia Gulf Corporation
Glazer’s Wholesale Drug Company
GM
Gourment Express / Ilex Private Equity
Govesan America Corporation
Haverty Furniture
Helmer, Inc.
Hines
HK Systems
Home Depot
Home Interiors & Gifts
Hunter Fan
Hyperlogistics LLC
Interbath Inc
I-Trax (CHD Meridian Healthcare)
Jacobson
Jacobson Holding Corp
Jacobson Holding Corp.

B-1



--------------------------------------------------------------------------------



 



Jeld-Wen
JH Collectibles(Ross Family)
Joseph Weil & Sons/Bunzl
Kimberly-Clark
Le*Nature
Leggett & Platt
Lenox Inc
Libbey
Long’s Drugs
Lubrizol
Marcom Services (Olaf Bjorkedal)
Mary Kay
Maxell Corporation
Maytag
Maytag — Covington (fee)
McDonough & Knox (Relizon)
MDC Corp/Dal-Tile
Metal Impact
Michelin North America
Mohawk Carpet
MSI HVAC
National Foam (KIDDE Corp)
National RV Inc
Navistar International
Newell Rubbermaid
Nilfisk-Advance A/S
Oakley Industries
OEM Logistics Support
OHL/Red Bull
Old Castle Glass
Ozburn Hessey
Ozburn Hessey Storage Co.
Ozburn-Hessey
Ozburn-Hessey Logistics
Pactiv
PACTIV
PDI (Precision Diversified Industries)
Penn Appliance
Penn Jersey Paper Co.
Penske
Pier 1 Imports
Pratt Industries
Precision Custom Coatings
Primesource
Procter and Gamble (fee)
Publisher Resources (Ingram Book)
Pure Fishing (Jarden Corp.)
Quad Graphics
Quantum Foods Portfolio
Quebecor
Radio Frequency Systems
RDB Development Co
Redi Cut Foods
Remy International
Republic Fasteners
Ridge Tool
River Bend Industries/Palomino Capital
Robert Bosch Corporation
Rockwell Automation
Roosevelt Paper
Rust-Oleum
Saul Leasing
SC Johnson (fee)
Schenck Rotec Corp
Schiff Nutrition
Sears
Senior Aerospace
Sharp Corp (Ives-Lee Corp)
Silgan Container Corporation
Smurfit Stone Container
Solo Cup
Sports Brands International Ltd (Fila)
Square D
St. Gobain
Staples
Steve Lanter
Sun Capital Partners (Jevic)
Sungdo International
Supervalu
Taylor & Francis
Tennant Company
The Hershey Company
Thermo Electron Corporation
Thor Industries, Inc
Thyssen Krupp Corp (Dover Elevator)
Tower Automotive (fee)
Tractor Supply Companies
Tricon
TSN (Bunzl)
Tucker Rocky
Unisource Worldwide
United Supermarkets

B-2



--------------------------------------------------------------------------------



 



Uponor
USCO
Utah Plastics
Vanee Foods (fee)
Verizon Wireless
Vi-Jon
Victoria Vogue
Vintage Capital Group/Lubricating Specialties
Volkswagen of America
Volkswagen of Canada
Walgreen
Weekend Warrior Trailers
Weston Foods
Weyerhaeuser
Whirlpool
Wilkins-Rogers Inc.
WITCO Systems
Wolfe Engineering
Yellow Roadway Corp.
YKK Universal Fasteners

B-3



--------------------------------------------------------------------------------



 



Exhibit C
Mutual General Release of All Claims
     Whereas, Michael W. Brennan (“Executive”) and First Industrial Realty
Trust, Inc., a Maryland corporation (the “Company”), have entered into a
Separation and Release Agreement, effective October 22, 2008 (the “Separation
Agreement”), which requires the Executive to execute this Mutual General Release
of All Claims (the “Mutual Release”):
     Now, therefore, in consideration for payments and benefits provided by the
Company as set forth in the Separation Agreement, the sufficiency of which is
hereby acknowledged by Executive, and in consideration of the obligations of
Executive under the Separation Agreement, the sufficiency of which is hereby
acknowledged by the Company, Executive and the Company hereby agree as follows:
     1. For valuable consideration, the adequacy of which is hereby
acknowledged, Executive on behalf of himself and the other Executive Releasors
(as defined below) releases and forever discharges the Company and the other
Company Releasees (as defined below) from any and all Claims (as defined below)
which Executive now has or claims, or might hereafter have or claim, whether
known or unknown, suspected or unsuspected (or the other Executive Releasors may
have, to the extent that it is derived from a Claim which Executive may have),
against the Company Releasees based upon or arising out of any matter or thing
whatsoever, from the beginning of time to the date affixed beneath Executive’s
signature on this Mutual Release and shall include, without limitation, Claims
arising out of or related to Executive’s employment within the Company and the
termination thereof, the employment agreement between the Company and Executive
dated June 21, 2005 (the "Employment Agreement”) and Claims arising under (or
alleged to have arisen under) (a) The Age Discrimination in Employment Act of
1967, as amended; (b) Title VII of the Civil Rights Act of 1964, as amended;
(c) The Civil Rights Act of 1991; (d) Section 1981 through 1988 of Title 42 of
the United States Code, as amended; (e) the Employee Retirement Income Security
Act of 1974, as amended; (f) the Immigration Reform and Control Act of 1986, as
amended; (g) the Americans with Disabilities Act of 1990, as amended; (h) the
National Labor Relations Act, as amended; (i) the Occupational Safety and Health
Act of 1970 , as amended; (j) any state or local anti-discrimination law;
(k) any other local, state or federal law, regulation or ordinance; (l) any
public policy, contract, tort, or common law; or (m) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.
Executive further releases any rights to recover damages or other personal
relief based on any claim or cause of action filed on Executive’s behalf in
court or any agency. Notwithstanding the above, Executive Releasors do not
release any claim duly filed pursuant to the group welfare and retirement plans
of the Company or a claim filed pursuant to any policy of liability insurance or
the Company’s by-laws and nothing herein precludes Executive Releasors from
enforcing rights under this Mutual Release or the Separation Agreement.
     2. For purposes of this Mutual Release, the terms set forth below shall
have the following meanings:

C-1



--------------------------------------------------------------------------------



 



          (a) The term “Claims” shall include any and all rights, claims,
demands, debts, dues, sums of money, accounts, attorneys’ fees, experts’ fees,
complaints, judgments, executions, actions and causes of action of any nature
whatsoever, cognizable at law or equity.
          (b) The term “Company Releasees” shall include the Company and its
affiliates and their current, former and future officers, directors, trustees,
members, employees, shareholders, partners, attorneys, agents, assigns and
administrators and fiduciaries under any employee benefit plan of the Company
and of any affiliate, and insurers, and their predecessors and successors.
          (c) The term “Executive Releasors” shall include Executive, and his
family, heirs, executors, representatives, agents, insurers, administrators,
successors, assigns, and any other person claiming through Executive.
     3. Executive acknowledges that: (a) Executive has read and understands this
Mutual Release in its entirety; (b) the payments and other benefits provided to
Executive under the Separation Agreement between Executive and the Company dated
October 22, 2008 exceed the nature and scope of that to which Executive would
otherwise have been entitled to receive from the Company; (c) Executive has been
advised in writing to consult with an attorney about this Mutual Release before
signing and has had ample opportunity to do so; (d) Executive has been given
twenty-one (21) days to consider this Mutual Release before signing;
(e) Executive has the right to revoke this Mutual Release in full within seven
(7) calendar days of signing it by providing written notice to the Company, and
that this Mutual Release shall not become effective until that seven-day
revocation period has expired; and (f) Executive enters into this Mutual Release
knowingly and voluntarily, without duress or reservation of any kind, and after
having given the matter full and careful consideration. Any revocation must be
in writing and delivered to the principal headquarters office of the Company,
Attention: Vice President — Legal, with a copy concurrently so delivered to
Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison Street,
Suite 3900, Chicago, Illinois 60606, to the joint attention of Howard A.
Nagelberg and Donald L. Norman, Jr. If sent by mail, any revocation must be
postmarked within the seven (7)-day period and sent by certified mail, return
receipt requested.
     4. The Company does hereby knowingly and voluntarily release and forever
discharge Executive from all Claims known or unknown, fixed or contingent, which
it ever had, now has, or may have, or which it hereafter can, shall, or may
have, from the beginning of time through the date on which it signs this Mutual
Release, including without limitation those arising out of or related to
Executive’s employment or separation from employment with the Company; provided
nothing herein precludes the Company from enforcing its rights under this Mutual
Release or the Separation Agreement; provided, further, that the Company does
not release or discharge any future claims against Executive arising out of any
acts or omissions of Executive (a) that as of the date of this Mutual Release
are known to Executive, which Executive fails to fully disclose to the Company,
and that have a material adverse future impact on the Company, or (b) that are
fraudulent or dishonest.
(Signature page follows)

C-2



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Mutual Release has been duly executed as of the
dates set forth below.

                  First Industrial Realty Trust, Inc.            
 
                /s/ W. Ed Tyler                          
By:
  W. Ed Tyler       Date:   November 26, 2008
Title:
  President and Chief Executive Officer            
 
                /s/ Michael W. Brennan                           Michael W.
Brennan       Date:   November 26, 2008

C-3